308-/5"
                                ELECTRONIC RECORD




COA#       02-13-00582-CR                          OFFENSE:        10.01


STYLE:     Ex parte Byrias Roberson v.             COUNTY:         Wichita

COA DISPOSITION:       AFFIRM                      TRIAL COURT:    County Court at Law No. 1


DATE: 01/08/2015                  Publish: YES     TC CASE #:      58017-E




                         IN THE COURT OF CRIMINAL APPEALS


STYLE:    Ex parte Byrias Roberson v.                   CCA#:
                                                                       3QS-/5'
         AFPELLAAIT^S                   Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                     DATE:

                                                        JUDGE:

DATE:        Oi/Mftr                                    SIGNED:                         PC:_

JUDGE:        ^&stM^*-^..                               PUBLISH:                        DNP:




                                                                                         MOTION FOR

                                                     REHEARING IN CCA IS:

                                                     JUDGE:




                                                                             ELECTRONIC RECORD